Citation Nr: 0738587	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  03-11 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a vestibular 
dysfunction, to include vertigo and Meniere's disease.

2.  Entitlement to service connection for actinic keratosis 
and basal cell carcinoma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty for over 20 years and 
retired in June 1967.  This matter is on appeal from the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).

The issue of service connection for a vestibular dysfunction 
requires further development and is addressed in the REMAND 
portion of the decision below.


FINDINGS OF FACT

1.  Actinic keratosis and basal cell carcinoma were not shown 
in service.

2.  Basal cell carcinoma was not diagnosed until 1994, over 
twenty years after separation from service; actinic keratosis 
was noted in 2000, 30+ years after discharge.

3.  Diagnoses of actinic keratosis and basal cell carcinoma 
since separation are unrelated to service.


CONCLUSION OF LAW

Actinic keratosis and basal cell carcinoma were not incurred 
in or aggravated by service; nor is basal cell carcinoma 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Under § 3.303(b), an alternative method of establishing the 
second and/or third Caluza element is through a demonstration 
of continuity of symptomatology.  See Savage, 10 Vet. App. at 
495-97; see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of 
the same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 
Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

In addition, certain chronic diseases, to include malignant 
tumors, may be presumed to have been incurred during service, 
if the disease is manifested to a degree of 10 percent or 
more within one year of service separation, the absence of 
any findings of the disease in service notwithstanding.  
38 C.F.R. §§ 3.307, 3309.

Overall, the Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

While in service, the veteran was diagnosed with 
dermatophytosis, chronic non-specific dermatitis, atopic 
dermatitis, neurodermatitis, and sebhorric dermatitis.  At 
his separation examination in January 1967, he reported a 
history of skin disease; however, no pertinent diagnosis was 
made on physical examination.  Of note, service medical 
records do not reflect diagnoses of actinic keratosis or 
basal cell carcinoma.  

In 1971, the veteran underwent a VA examination and the skin 
was noted to be normal.  Additional post-service records 
reflect no further complaints of a skin disorder until mid-
2000, when he reported a past history of psoriasis.  In 
December 2000, a private physician noted actinic keratosis 
and a history of basal cell carcinoma of the nasal bridge in 
1994.  Therefore, the medical evidence reflects current 
diagnoses of the claims on appeal.

Private treatment records dated from September 1986 (almost 
twenty years after separation) through January 2005 contain 
various findings, including diagnoses of sebhorric keratosis 
and basal cell carcinoma; however, none of the treating 
physicians established a link between the keratosis or basal 
cell carcinoma and active duty.  

Parenthetically, these records also indicate treatment for 
other skin disorders.  Significantly, the veteran is 
separately service-connected for psoriasis and eczema and 
those skin disorders are not considered in this appeal.

Further, the veteran was diagnosed as having, inter alia, 
actinic keratosis and a history of basal cell carcinoma at a 
May 2004 VA examination.  The claims file was not given to 
the examining physician until March 2005, when she concluded 
that the veteran's actinic keratosis and basal cell carcinoma 
were less likely than not related to the skin disorders 
treated and diagnosed in service.  

The examiner explained that the diagnoses were more probably 
related to the aging process and sun damage.  The examiner 
specifically stated that "actinic keratoses are most often 
found in older people with areas of sun exposure.  These type 
lesions have malignant potential, especially for squamous 
cell carcinomas.  Basal cell carcinoma may occur after 
cumulative sun exposure and prior ionizing radiation 
therapy."

No other medical evidence of record relates the veteran's 
diagnoses of actinic keratosis and basal cell carcinoma to 
service, either positively or negatively.  Without a medical 
link drawn between the veteran's diagnoses and service, 
service connection cannot be established.

He veteran has challenged the most recent VA examination as 
"weak" on the basis that it was not conducted by a 
dermatologist, was undertaken by a nurse practitioner, and 
the veteran's skin disorders were complex and unusual 
requiring an examination by a specialist.  After a careful 
review of the examination report, the Board does not agree.  

Of note, the VA examiner (a nurse practitioner) indicated 
that she was reviewed to claims folders, including 
significant documentation regarding in-service treatment and 
biopsy reports.  She reflected on the veteran's treatment 
over the years and cited to medical literature to support her 
conclusions.  There is no indication that she was not fully 
aware of the veteran's past medical history or that she 
failed to consider any relevant facts in rendering a 
decision.  Therefore, the Board finds that the VA examination 
is adequate for adjudication purposes.

The veteran has submitted no evidence of treatment for any 
skin disorder for many years after separation.  The veteran's 
silence constitutes negative evidence.  In addition, the 
Board finds significant the absence of a skin disorder in a 
1971 VA examination, undertaken four years after discharge.

As such, the evidence does not support the claim based on 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

In addition, there is no evidence of basal cell carcinoma 
occurring within a year of the veteran's separation from 
service.  As such, presumptive service connection is also not 
established.

In making the above determinations, the Board has considered 
the veteran's statements asserting a relationship between 
both his actinic keratosis and history of basal cell 
carcinoma and active duty service.  In rendering a decision 
on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, he is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

For the reasons discussed above, the preponderance of the 
evidence establishes that the veteran currently does not have 
actinic keratosis or basal cell carcinoma as a result of 
service; accordingly, there is no reasonable doubt to be 
resolved in favor of the veteran.  38 U.S.C.A. § 5107(b).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the appellant in October 2002 and February 2004 that fully 
addressed all four notice elements.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the RO.  

Although the notice letters were not sent before the initial 
RO decision in this matter, the Board finds that the actions 
taken by VA after providing the notices have essentially 
cured the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of a supplemental statement of the case 
issued in December 2005 after the notices were provided.  

Thus, while the timing of the VCAA notice is presumed to be 
prejudicial, VA has overcome the burden of prejudicial error 
by giving the veteran actual notice of what was needed to 
support his claim.  The purpose behind the notice requirement 
has been satisfied and the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.

With respect to the Dingess requirements, the claimant was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records and a VA examination.  The veteran submitted private 
medical records.  

In addition, the appellant was afforded VA medical 
examinations in May 2004 and March 2005.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


ORDER

Service connection for actinic keratosis and basal cell 
carcinoma is denied.


REMAND

The veteran claims that he has a current vestibular disorder 
(possibly vertigo, Meniere's disease, or another vestibular 
disorder) that is related to service.  His service medical 
records are notable for complaints of dizziness, car, train, 
sea or airsickness, and earaches.  He was diagnosed with 
early labyrinthitis in November 1960 and was noted to have 
dizzy spells related to fluid in the middle ear in January 
1967.

The Board remanded this claim in February 2004 for a VA 
examination to determine if the veteran has a current 
vestibular disorder and, if so, the etiology of such 
disorder.

The veteran underwent such an examination in May 2004.  Upon 
reviewing the claims file, the VA examiner stated in April 
2005 that no evidence of Meniere's disease was noted in the 
veteran's service medical records but stated nothing further 
regarding a possible relation between the veteran's current 
complaints of dizziness and diagnosis of having Meniere's 
disease (see private medical records) and similar complaints 
in service.  

While the examiner was unable to diagnose the veteran as 
having Meniere's disease, he did not address whether the 
veteran had any other vestibular pathology.  Rather he only 
stated that the veteran had a history of the disease and 
noted that, while the veteran had continued complaints of 
dizziness, there was not a doctor in the appropriate 
specialty available to render a complete diagnosis regarding 
"any weakness or abnormality in the inner ear."

A further examination must be conducted to fully answer the 
questions posed to the examiner in the previous Board remand.  
See Stegall v. West, 11 Vet. App. 268 (1998).  If feasible, 
the veteran should be scheduled at a VA facility with the 
appropriate specialist.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain outpatient treatment records 
from the VA Medical Center in Mountain 
Home, Tennessee, for the period from April 
2004 to the present.

2.  Schedule the veteran for an 
examination, with an appropriately 
specialized examiner as needed, to 
determine the nature and etiology of any 
vestibular disorder.  The examiner is 
asked to review the claims file in 
conjunction with the examination and make 
a note of such review in the examination 
report.  The examiner is requested to 
conduct all necessary tests and address 
the following:

a.  List all current diagnoses of 
vestibular disorders, including any 
diagnoses of vertigo, Meniere's disease, 
or labyrinthitis.

b.  Is it at least as likely as not 
(probability of 50 percent or more) that 
any (please be specific as to which 
one(s)) of the veteran's currently-
diagnosed vestibular disorders are 
related to service, to include the noted 
history of dizziness, earaches, and 
tinnitus.  A rationale should be 
provided.

3.  Thereafter, readjudicate the claim on 
appeal and if it remains denied issue the 
veteran and his representative a 
supplemental statement of the case and 
allow an appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


